UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7918


HAMMEL J. CLARK,

                  Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES;   PHILIP  M.   ANDREWS  INCORPORATED  CORRECTIONAL
MEDICAL SERVICES; ATTORNEY GENERAL’S OFFICE; MARY BROWN;
DIRECTOR OF CORRECTIONAL MEDICAL SERVICES; SERGEANT SAMPSON;
NURSE BROWN; NURSE PARZ; SERGEANT BELL,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-00019-RWT)


Submitted:    January 29, 2009              Decided:   March 13, 2009


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hammel J. Clark, Appellant Pro Se.   Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip
Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hammel J. Clark, a Maryland prisoner, filed this 42

U.S.C. § 1983 (2000) action against the Maryland Department of

Public    Safety    and    Correctional       Services,    alleging    deliberate

indifference    to   a     serious     medical   need,    in   violation   of   the

Eighth Amendment.         Clark contended he received an electric shock

when he plugged in a fan to help ventilate a kitchen area he was

instructed     to    paint.          He    was   rendered        unconscious    and

transported to a local hospital, where he remained for three

days.     After his discharge from the hospital, Clark allegedly

continued to suffer serious health problems.                     He alleged that

the prison medical staff made “little or no effort to address

[his]     physical        pain   and      suffering,”      and     hampered     his

rehabilitative efforts.

            Clark     specifically         detailed       incidents     involving

Sergeants Bell and Sampson and Nurses Parz and Brown, two nurses

employed at the Maryland House of Corrections.                      First, Clark

alleged that Parz knowingly left him sitting in a wheelchair in

his own excrement, informing him that “the next shift would see

[him].”    Next, Clark contended that Sergeant Bell fired him for

failing to report to work while on physician-ordered bed rest.

Clark also alleged that on April 3, 2006, he passed out in his

cell and hit his head.               He reported this injury to Sergeant

Sampson, who called the infirmary, and returned to tell Clark

                                          2
that Nurse Parz said Clark should submit a “sick call” slip.

Clark further alleged that two days later, Nurse Brown refused

to   see    him    when    he     visited      the       infirmary      about   his    head

injuries.

             In    his     original      Complaint,          Clark      named   only    the

Maryland Department of Public Safety and Correctional Services

as a defendant.          However, in a subsequent motion Clark sought to

add eight additional defendants.                   The district court added five

defendants to the suit:                Sergeant Sampson, Nurse Brown, Nurse

Parz, Sergeant Bell, and the Director of Correctional Medical

Services.         The     court    declined        to     add     the   remaining      three

putative defendants, Secretary Mary Ann Saars, Commissioner of

Corrections       Frank    Sizer,      and     Warden      Williams,       because     Clark

failed to allege their personal involvement in the underlying

events.

             Determining        that    the       Maryland      Department      of    Public

Safety     and    Correctional         Services         enjoyed    Eleventh     Amendment

immunity from suit in federal court, the district court granted

the Department’s motion to dismiss.                      The district court granted

summary     judgment       for     Correctional            Medical        Services,     Inc.

(“CMS”),    the    Director       of    CMS,      and    Brown,     and    dismissed    the

complaint as to Parz.              The court reasoned that, as vicarious

liability does not provide a basis for § 1983 actions, CMS was

not liable, and Brown, Parz, and the Director of CMS had not

                                              3
acted        with      deliberate     indifference            to   Clark’s      medical    needs.

Further, as Clark failed to effect service upon Parz, the action

against her was dismissed on this basis.

                  The district court also granted summary judgment for

Bell        and   Sampson.       Regarding        Bell,        the    district     court   found

that,        as   prisoners      do      not   have       a   constitutionally       protected

right to work while incarcerated, termination from a prison job

does not constitute an Eighth Amendment violation.                                    Next, as

“Sampson did not observe any visible injury to [Clark] and saw

[Clark] communicate clearly with no sign of distress,” he did

not act with indifference to a serious medical need of Clark’s.

Clark appeals, and we affirm. 1

                  Clark first challenges the district court’s dismissal

of his action against the Maryland Department of Public Safety

and Correctional Services and the individual administrators of

the prison, and its grant of summary judgment for CMS.

                  We    review      de    novo        a   district       court’s     dismissal

pursuant to Fed. R. Civ. P. 12(b)(6).                                Giarratano v. Johnson,

521    F.3d         298,   302   (4th      Cir.       2008).          “[W]hen    ruling     on   a

        1
       In his informal brief, Clark contends that Appellee Bell
was incorrectly added as a defendant, as she is a female, and
the guard who allegedly wronged him was a male.     Thus, Clark
does not appeal the grant of summary judgment to Appellee Bell,
and any issues raised in Clark’s appeal with regard to the
“male” Bell are not properly before us because that individual
is not a party to this action.



                                                  4
defendant’s motion to dismiss, a judge must accept as true all

of    the   factual       allegations           contained        in     the    complaint.”

Erickson v. Pardus, 551 U.S. 89,                          ; 127 S. Ct. 2197, 2200

(2007).       To       survive       a    Rule        12(b)(6)    motion,       “[f]actual

allegations must be enough to raise a right to relief above the

speculative level” and have “enough facts to state a claim to

relief that is plausible on its face.”                            Bell Atl. Corp. v.

Twombly, 550 U.S. 544,                    ,         ; 127 S. Ct. 1955, 1965, 1974

(2007).

            We     review     an     award       of    summary    judgment      de     novo,

drawing reasonable inferences in the light most favorable to the

non-moving    party.          Hill       v.   Lockheed     Martin      Logistics       Mgmt.,

Inc., 354 F.3d 277, 283 (4th Cir. 2004).                          Summary judgment is

appropriate      “if    the    pleadings,           the   discovery      and    disclosure

materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”                              Fed. R. Civ. P.

56(c).

             The   Eleventh        Amendment          immunizes       states   from    suits

brought in federal court, absent waiver from the state or a

clear congressional exercise of its power under the Fourteenth

Amendment.       See Will v. Michigan Dep’t of State Police, 491 U.S.

58,   66    (1989).         Though        the    Supreme    Court       has    found    that

municipalities are “persons” amenable to suit under § 1983, see

                                                5
Monell v. New York City Dep’t of Social Services, 436 U.S. 658,

690   (1978),     state       departments     and       agencies        considered   to    be

“arm[s] of the state” are not, Mt. Healthy City School Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 280 (1977).                             As the Maryland

Department       of    Public        Safety       and   Correctional         Services      is

undoubtedly an arm of the state for purposes of § 1983, see id.

at 280-81, the district court did not err in finding it immune

from a suit under § 1983.

             Similarly, the district court did not err in declining

Clark’s effort to add as defendants three representatives of the

state      prison          administration:         Secretary        Mary      Ann    Saar,

Commissioner of Corrections Frank Sizer, and Warden Williams.

To the extent that Clark sought to add these individuals in

their official capacities, they are afforded immunity by the

Eleventh Amendment.            See Will, 491 U.S. at 71.                   Alternatively,

because there is no doctrine of respondeat superior in § 1983

claims, see Monell, 436 U.S. at 691-94, these administrators are

liable in their individual capacities only for their personal

wrongdoing or supervisory actions that violated constitutional

norms.     Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).                               As

Clark    failed       to    allege    facts       sufficient       to    demonstrate      any

personal    or    supervisory         wrongdoing        by   the    administrators,       we

find that the district court did not err in declining to add

them as name defendants.

                                              6
            The     district       court          likewise            did    not    err      in    its

resolution of Clark’s claim against CMS.                               As previously noted,

principles of respondeat superior have no application to § 1983

actions.      See       Monell,    436       U.S.          at    691-94.           Though     Monell

involved governmental entities, this court has found this rule

equally applicable to private corporations.                                   See Rodriguez v.

Smithfield    Packing       Co.,       338    F.3d         348,       355    (4th     Cir.    2003).

Because Clark failed to allege any specific wrongful action on

the part of CMS, the district court did not err in granting

summary judgment for CMS.

            We next address the district court’s grant of summary

judgment for Sampson.           For a prison inmate to prevail on a claim

of   deliberate     indifference             to       a    serious          medical    need,      the

prisoner    must    demonstrate          that         the       injury       suffered       is    both

apparent and serious.             Grayson v. Peed, 195 F.3d 692, 695 (4th

Cir.    1999).       A     plaintiff         “must             also    show    the     subjective

component – deliberate indifference.                            An officer is deliberately

indifferent      only    when     he    ‘knows            of    and    disregards’        the     risk

posed by the serious medical needs of the inmate.”                                           Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)).

            Here, it is clear that Clark failed to demonstrate

Sampson’s    deliberate         indifference               to    Clark’s       serious       medical

need.      First,    the    record       does         not       reflect       any    sufficiently

                                                  7
serious   medical     condition    suffered       by     Clark    at    the   time    of

Sampson’s alleged indifference.              As noted by the district court,

Sampson did not notice any visible injury to Clark, and observed

that Clark was able to communicate clearly with no outward sign

of distress.      An examination conducted the next day by medical

personnel lent further support to this conclusion, as it failed

to reveal any sign of injury.

            Despite    this     lack   of    visible      injury,       Sampson    took

Clark at his word and called the infirmary to report Clark’s

alleged injury.       Nurse Parz, who was on duty, informed Sampson

that Clark should submit a sick call slip in order to be seen at

the infirmary.        Sampson returned to Clark, relayed the nurse’s

information, and again observed no sign of injury, distress, or

discomfort.       Accordingly, we find that Clark failed to allege

facts     sufficient       to      demonstrate            Sampson’s       deliberate

indifference to a serious medical condition.

            Next, we turn to the district court’s grant of summary

judgment for Brown.        Clark alleged that Brown refused to examine

him two days after he fell and hit his head.                        Even accepting

this as true, the allegation alone fails to support a claim of

deliberate    indifference.        The      day   after    his    fall,    Clark     was

evaluated    by   prison   medical     staff,      who    found    no    evidence    of

injury.     Thus, even if Clark was injured by his fall, the injury



                                         8
was   not     sufficiently     apparent        to     support       an     action      for

deliberate indifference.          See Grayson, 195 F.3d at 695.

             Clark     detailed     only       two     incidents           specifically

involving Nurse Parz in his complaint:                 she did not immediately

see him after he allegedly fell and struck his head, and she did

not clean him up after he defecated on himself.                      Clark failed to

demonstrate deliberate indifference to serious medical need by

Nurse Parz, as the complaint failed to allege a sufficiently

serious     medical    condition     at       the    time     of     Parz’s       alleged

indifference.         Similarly,    leaving         Clark   sitting        in    his   own

waste,      though    offensive,     does       not     amount       to        deliberate

indifference to a serious medical need. 2

             Accordingly,     we    deny      Clark’s       motion       for     adequate

medical care and affirm the judgment of the district court.                             We

dispense     with     oral   argument      because      the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED


      2
       Though a prisoner’s exposure to human waste may give rise
to an Eighth Amendment claim, see, e.g., DeSpain v. Uphoff, 264
F.3d 965, 974-75 (10th Cir. 2001) (listing cases where exposure
to human waste violated Eighth Amendment), this was not the
theory relied on by Clark in his complaint before the district
court.   As Clark raises this argument for the first time on
appeal, it is not properly before this court.       See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                          9